DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Amendment
The amendment filed on 03/02/2022 has been entered. Claims 1, 12, 23, and 34 are amended. Claims 1-2, 4-5, 10, 12-13, 15-16, 21, 23-24, 26- 27, 32, 34-35, 37-38 and 43 are pending and addressed below.
Applicant’s amendments to the drawings and specification have overcome the rejection to the drawings, previously set forth in the Final Office Action.
Claim Rejections - 35 USC § 102
Claims 1, 4, 12, 15, 23, 26, 34 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (IDS Reference: R1-1710184, ZTE, UL beam management for NR MIMO), hereinafter NPL-1.
Regarding claims 1, 12, 23 and 34, NPL-1 teaches, a Physical Uplink Control Channel, PUCCH, transmission method/a user equipment/a physical uplink control channel transmission device, comprising: 
determining an uplink beam for PUCCH transmission according to a downlink beam used by a Physical Downlink Control Channel, PDCCH, and/or Physical Downlink Shared Channel. PDSCH (NPL-1: Ch 2.5 “Tx beam determination for PUCCH”, teaching UE obtains a Tx beam for PUCCH transmission from Rx beam of PDCCH. PUCCH is a transmission in the uplink, therefore, Tx beam is an uplink beam. PDCCH is a transmission in the downlink, therefore, Rx beam is a downlink beam), 
performing the PUCCH transmission with the determined uplink beam (NPL-1: Ch 2.5 “Tx beam determination for PUCCH”, teaching UE transmitting PUCCH in the derived uplink beam),
wherein a beam is embodied as one of following: 
a Beam Pair Linkage, BPL, which is a beam pair between a sending beam at a sending end and a receiving beam at a receiving end, an uplink BPL being for uplink channel transmission, and a downlink BPL being for uplink channel transmission; 
a beam index, which is predefined or configured for distinguishing different beams; or 
a Quasi-Co-Location, QCL, relationship between a Demodulation Reference Signal, DMRS, port of a channel and a port of a reference signal (NPL-1: Ch 2.1 “UL QCL-based beam indication”, Proposal 1, teaches beam embodiment of QCL between a DMRS port and an RS e.g. CSI-RS. This satisfies “one of” criteria of the limitation),
wherein determining an uplink beam for PUCCH transmission according to the downlink beam used by the PDCCH and/or PDSCH, and performing the PUCCH transmission with the determined uplink beam, comprises: 
determining a corresponding uplink Beam Pair Linkage, BPL, according to a downlink BPL corresponding to a received PDCCH and/or PDSCH, determining the uplink beam for the PUCCH transmission or a Quasi-Co-Location, QCL relationship between a Demodulation Reference Signal, DMRS, port of the PUCCH and a port on resources of a first reference signal according to the uplink BPL, and performing the PUCCH transmission with the uplink beam or the QCL relationship, or 
determining a corresponding uplink beam index according to a downlink BPL corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the uplink beam corresponding to the uplink beam index, or 
determining a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to a downlink BPL corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the QCL relationship (NPL-1: Ch. 2.1 “UL QCL-based beam indication” teaches UL Tx beam is determined from DL beam information and QCL information between UL DMRS port and a DL RS (e.g. SS, CSI-RS) in a DL beam. See, for example, NPL-1 page 3 “Similarly we can establish an association between UL-DMRS and SS in order to let UE transmit PUCCH/PUSCH using a Tx beam obtained from Rx beam of SS”. Expression “a first reference signal according to downlink BPL” is interpreted as a reference signal belonging to the DL Tx beam from the RBS, which has a corresponding Rx beam in the UE, as in a BPL (see NPL-1 page 7 “It has been agreed that UE can be configured to monitor NR-PDCCH on M beam pair links simultaneously in order to support robustness against beam pair link blocking”. Written description in the Spec has not provided any interpretation of “a first reference signal according to downlink BPL”. NPL-1’s teaching satisfies the “OR” criteria of the claim), or
 determining an uplink beam index for identifying the uplink beam performing the PUCCH transmission according to a downlink beam index of the downlink beam corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the uplink beam corresponding to the uplink beam index, or
determining a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to a QCL relationship between a DMRS port of the received PDCCH and/or PDSCH and a port on resources of a second reference signal, and performing the PUCCH transmission with the QCL relationship between the DMRS port of the PUCCH and the port on resources of the first reference signal, or 
determining a corresponding uplink BPL according to a QCL relationship between a DMRS port of the received PDCCH and/or PDSCH and a port on resources of a second reference signal, determining the uplink beam for the PUCCH transmission or a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to the uplink BPL, and performing the PUCCH transmission with the uplink beam or the QCL relationship between the DMRS port of the PUCCH and the port on resources of a first reference signal, or 
determining a corresponding uplink beam index according to a QCL relationship between a DMRS port of the received PDCCH and/or PDSCH and a port on resources of a second reference signal, and performing the PUCCH transmission with the uplink beam corresponding to the uplink beam index.
Regarding claims 23 and 34, NPL-1 further teaches, comprising a processor, and a memory and a transceiver connected with the processor (NPL-1: Ch 2.5 “Tx beam determination for PUCCH”, teaching that the procedure is performed by a UE, which inherently comprises of processor, memory, and transceiver).
Regarding claims 4, 15, 26 and 37, NPL-1 teaches the method/UE/device, as outlined in the rejection of claims 3, 14, 23 and 36.
NPL-1 further teaches, wherein the QCL relationship between the DMRS port of the PDCCH and/or PDSCH and the port on resources of the second reference signal comprises: 
the DMRS port of the PDCCH and/or PDSCH, and all ports or a specified port on resources of a configured second reference signal are of QCL; or 
the QCL relationship between the DMRS port of the PUCCH and the port on resources of the first reference signal includes: the DMRS port of the PUCCH and all ports or a specified port on resources of a configured first reference signal are of QCL (NPL-1: Page 2, Proposal 1: page 2, teaches QCL relations between antenna ports of UL DMRS of uplink signals such as PUCCH and of various DL reference signals such as DL CS-RS, DL DMRS, SS).

Claim Rejections - 35 USC § 102
Rejection of Independent claims by a second reference, AHN Minki et al (US 20180234959 A1)
Claims 1, 12, 23 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AHN Minki et al (previously submitted in PTO-892, US 20180234959 A1), hereinafter Ahn.
Regarding claims 1, 12, 23 and 34, Ahn teaches, a Physical Uplink Control Channel, PUCCH, transmission method/a user equipment/a physical uplink control channel transmission device, comprising: 
determining an uplink beam for PUCCH transmission according to a downlink beam used by a Physical Downlink Control Channel, PDCCH, and/or Physical Downlink Shared Channel. PDSCH (Ahn: [16], [22], teaches determining UL Tx beam for PUCCH from DL beam information associated with DL transmission such PDCCH/PDSCH),
performing the PUCCH transmission with the determined uplink beam (Ahn: [16]), 
wherein a beam is embodied as one of following: 
a Beam Pair Linkage, BPL, which is a beam pair between a sending beam at a sending end and a receiving beam at a receiving end, an uplink BPL being for uplink channel transmission, and a downlink BPL being for uplink channel transmission (Ahn: [0255] “In the NR system, a method of using multiple serving beams, a beam pair link (BPL) and/or Tx-Rx beam association may be considered for robustness of DL control channels and/or DL data channels”. This satisfies “one of” criteria of the limitation),
a beam index, which is predefined or configured for distinguishing different beams (Ahn: [256]. This satisfies “one of” criteria of the limitation), or
a Quasi-Co-Location, QCL, relationship between a Demodulation Reference Signal, DMRS, port of a channel and a port of a reference signal (Ahn: [142]. This satisfies “one of” criteria of the limitation),
wherein determining an uplink beam for PUCCH transmission according to the downlink beam used by the PDCCH and/or PDSCH, and performing the PUCCH transmission with the determined uplink beam, comprises: 
determining a corresponding uplink Beam Pair Linkage, BPL, according to a downlink BPL corresponding to a received PDCCH and/or PDSCH, determining the uplink beam for the PUCCH transmission or a Quasi-Co-Location, QCL relationship between a Demodulation Reference Signal, DMRS, port of the PUCCH and a port on resources of a first reference signal according to the uplink BPL, and performing the PUCCH transmission with the uplink beam or the QCL relationship, or 
determining a corresponding uplink beam index according to a downlink BPL corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the uplink beam corresponding to the uplink beam index (Ahn: [24], [256], teaches determining an UL Tx beam for PUCCH based on DL Rx beam corresponding to a DL Tx beam (i.e. a DL BPL), associated with DL transmission. PDCCH and PDSCH are DL transmissions.  A beam, such as UL Tx beam, DL Rx beam, is from a plurality of beams and represents a specific beam (see Ahn para [12], [19]), and teaches an indication such as index is used to identify a beam (see Ahn para [256]. This satisfies “or” criteria of the limitation), or 
determining a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to a downlink BPL corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the QCL relationship, or
 determining an uplink beam index for identifying the uplink beam performing the PUCCH transmission according to a downlink beam index of the downlink beam corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the uplink beam corresponding to the uplink beam index (Ahn: [24], see explanation above), or
determining a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to a QCL relationship between a DMRS port of the received PDCCH and/or PDSCH and a port on resources of a second reference signal, and performing the PUCCH transmission with the QCL relationship between the DMRS port of the PUCCH and the port on resources of the first reference signal, or 
determining a corresponding uplink BPL according to a QCL relationship between a DMRS port of the received PDCCH and/or PDSCH and a port on resources of a second reference signal, determining the uplink beam for the PUCCH transmission or a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to the uplink BPL, and performing the PUCCH transmission with the uplink beam or the QCL relationship between the DMRS port of the PUCCH and the port on resources of a first reference signal, or 
determining a corresponding uplink beam index according to a QCL relationship between a DMRS port of the received PDCCH and/or PDSCH and a port on resources of a second reference signal, and performing the PUCCH transmission with the uplink beam corresponding to the uplink beam index.
Regarding claims 23 and 34, Ahn further teaches, comprising a processor, and a memory and a transceiver connected with the processor (Ahn: Fig. 9).












Claim Rejections - 35 USC § 103
Claims 2, 5, 13, 16, 24, 27, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of CHOI Sangwon et al (US 20200213058), hereinafter Choi.
Regarding claims 2, 13, 24 and 35, NPL-1 teaches the method/UE/device, as outlined in the rejection of claims 1, 12, 23 and 34.
NPL-1 does not expressly teach, wherein the PDCCH is one or a combination of: a PDCCH of which ACK/NACK needs to be fed back on the PUCCH, a PDCCH corresponding to a PDSCH of which the ACK/NACK needs to be fed back on the PUCCH, and multicast PDCCH, and/or the PDSCH is PDSCH of which the ACK/NACK needs to be fed back on the PUCCH.
However, in the same field of endeavor, Choi teaches, wherein the PDCCH is one or a combination of: a PDCCH of which ACK/NACK needs to be fed back on the PUCCH, a PDCCH corresponding to a PDSCH of which the ACK/NACK needs to be fed back on the PUCCH, and multicast PDCCH, and/or the PDSCH is PDSCH of which the ACK/NACK needs to be fed back on the PUCCH (Choi: Fig. 13A; [119], teaching ACK/NACK of PDSCH transmitted via PUCCH beam corresponding to received PDSCH beam. The teaching satisfies “one or a combination of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s method/UE/device to include that ACK/NACK is feedback over PUCCH for PDCCH or associated PDSCH.
This would have been obvious because it would motivate one of ordinary skill in the art to provide control and data channel beamforming in order to achieve improved channel gain (Choi: ABSTRACT, [7]).
Regarding claims 5, 16, 27 and 38, NPL-1 teaches the method/UE/device, as outlined in the rejection of claims 1, 12, 23 and 34.
NPL-1 does not expressly teach, wherein determining an uplink beam for PUCCH transmission according to the downlink beam used by a PDCCH and/or PDSCH, comprises at least one of following methods:   
Method 1: 
determining an uplink beam corresponding to the downlink beam used by the PDCCH and/or PDSCH as the uplink beam for the PUCCH transmission according to a predetermined correspondence between one or more downlink beams and one uplink beam; 
Method 2: 
when a plurality of PDCCHs and/or PDSCHs are received, different downlink beams are used for the plurality of PDCCHs and/or PDSCHs and ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs are fed back at a same time, determining a plurality of uplink beams corresponding to the plurality of downlink beams, and selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission; 
performing the PUCCH transmission with the determined uplink beam, comprises: 
transmitting the ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs on a same PUCCH with the determined uplink beam; 
Method 3: 
when a plurality of PDCCHs and/or PDSCHs are received, different downlink beams are used for the plurality of PDCCHs and/or PDSCHs and ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs are fed back at a same time, selecting one from the plurality of downlink beams, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam; performing the PUCCH transmission with the determined uplink beam, comprises: transmitting the ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs on a same PUCCH with the determined uplink beam; 
Method 4: 
when a plurality of downlink beams and a plurality of uplink beams are divided into a plurality of groups where there is a correspondence between downlink and uplink beams in each group, then using any one or a combination of following ways: first way: determining an uplink beam according to a downlink beam used by a received PDCCH and/or PDSCH, and determining that the uplink beam is used to transmit a PUCCH carrying ACK/NACK related to the PDCCH and/or PDSCH, wherein the downlink beam and the uplink beam are in a same group and have a correspondence, wherein ACK/NACKs related to PDCCHs and/or PDSCHs transmitted by using different downlink beams in a same beam group are transmitted at different times: second way: when a plurality of PDCCHs and/or PDSCHs transmitted by using different downlink beams in a same group are received and ACK/NACKs related to the PDCCHs and/or PDSCHs are fed back at the same time, determining a plurality of uplink beams corresponding to the plurality of downlink beams in the group, and selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission, wherein the PUCCH carries the ACK/NACKs related to the PDCCHs and/or PDSCHs: third way: when a plurality of PDCCHs and/or PDSCHs transmitted by using different downlink beams in a same group are received and ACK/NACKs related to the PDCCHs and/or PDSCHs are fed back at the same time, selecting one from the plurality of downlink beams, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam, wherein the PUCCH carries the ACK/NACKs related to the PDCCHs and/or PDSCHs; 
Method 5: 
when a plurality of downlink beams are divided into a plurality of groups each of which corresponds to one uplink primary beam for the PUCCH transmission, then: when a PDCCH and/or PDSCH transmitted by using a downlink beam belonging to a ith group is received, determining that an uplink primary beam corresponding to the ith group is used to transmit a PUCCH carrying ACK/NACK related to the PDCCH and/or PDSCH.
However, in the same field of endeavor, Choi teaches, wherein determining an uplink beam for PUCCH transmission according to the downlink beam used by a PDCCH and/or PDSCH, comprises at least one of following methods:   
Method 1: 
determining an uplink beam corresponding to the downlink beam used by the PDCCH and/or PDSCH as the uplink beam for the PUCCH transmission according to a predetermined correspondence between one or more downlink beams and one uplink beam; 
Method 2: 
when a plurality of PDCCHs and/or PDSCHs are received, different downlink beams are used for the plurality of PDCCHs and/or PDSCHs and ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs are fed back at a same time (Choi: Fig. 13C; [121], teaching two PDSCHs are received on two different DL beams and ACKs/NACKs are sent using one UL beam for PUCCH), determining a plurality of uplink beams corresponding to the plurality of downlink beams, and selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission (Choi: [79], teaching terminal determines transmission beams (UL beams) corresponding to reception beams (DL beams)
performing the PUCCH transmission with the determined uplink beam, comprises: 
transmitting the ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs on a same PUCCH with the determined uplink beam (Choi: [79], teaching transmitting ACK/NACK on the uplink control channel (i.e. PUCCH (Physical Uplink Control Channel) using the selected transmission beam. Teaching of method 2 satisfies the “at least one of following methods” criteria of the claim); 
Method 3: 
when a plurality of PDCCHs and/or PDSCHs are received, different downlink beams are used for the plurality of PDCCHs and/or PDSCHs and ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs are fed back at a same time, selecting one from the plurality of downlink beams, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam: performing the PUCCH transmission with the determined uplink beam, comprises: transmitting the ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs on a same PUCCH with the determined uplink beam; 
Method 4: 
when a plurality of downlink beams and a plurality of uplink beams are divided into a plurality of groups where there is a correspondence between downlink and uplink beams in each group, then using any one or a combination of following ways: first way: determining an uplink beam according to a downlink beam used by a received PDCCH and/or PDSCH, and determining that the uplink beam is used to transmit a PUCCH carrying ACK/NACK related to the PDCCH and/or PDSCH, wherein the downlink beam and the uplink beam are in a same group and have a correspondence, wherein ACK/NACKs related to PDCCHs and/or PDSCHs transmitted by using different downlink beams in a same beam group are transmitted at different times: second way: when a plurality of PDCCHs and/or PDSCHs transmitted by using different downlink beams in a same group are received and ACK/NACKs related to the PDCCHs and/or PDSCHs are fed back at the same time, determining a plurality of uplink beams corresponding to the plurality of downlink beams in the group, and selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission, wherein the PUCCH carries the ACK/NACKs related to the PDCCHs and/or PDSCHs: third way: when a plurality of PDCCHs and/or PDSCHs transmitted by using different downlink beams in a same group are received and ACK/NACKs related to the PDCCHs and/or PDSCHs are fed back at the same time, selecting one from the plurality of downlink beams, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam, wherein the PUCCH carries the ACK/NACKs related to the PDCCHs and/or PDSCHs; 
Method 5: 
when a plurality of downlink beams are divided into a plurality of groups each of which corresponds to one uplink primary beam for the PUCCH transmission, then: when a PDCCH and/or PDSCH transmitted by using a downlink beam belonging to a ith group is received, determining that an uplink primary beam corresponding to the ith group is used to transmit a PUCCH carrying ACK/NACK related to the PDCCH and/or PDSCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s method/UE/device to include that determining an uplink beam for PUCCH transmission according to the downlink beam used by a PDCCH and/or PDSCH, comprises: when a plurality of PDCCHs and/or PDSCHs are received, different downlink beams are used for the plurality of PDCCHs and/or PDSCHs and ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs are fed back at a same time, determining a plurality of uplink beams corresponding to the plurality of downlink beams, and selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission, and performing the PUCCH transmission with the determined uplink beam, comprises: transmitting the ACK/NACKs related to the plurality of PDCCHs and/or PDSCHs on a same PUCCH with the determined uplink beam.
This would have been obvious because it would motivate one of ordinary skill in the art to provide control and data channel beamforming in order to achieve improved channel gain (Choi: ABSTRACT, [7]).

Claims 10, 21, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of Choi, and further in view of JOHN WILSON et al (US 20180263024), hereinafter John.
Regarding claims 10, 21, 32 and 43, NPL-1, in view of Choi, teaches the method/UE/device, as outlined in the rejection of claims 5, 16, 27 and 38.
NPL-1 and Choi do not expressly teach, wherein selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission, comprises: 
selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission according to pre-configured or pre-agreed priorities of uplink beams or cells; or 
when the plurality of uplink beams contain a pre-configured or pre-agreed uplink primary beam, determining the uplink primary beam as the uplink beam for the PUCCH transmission; and when the plurality of uplink beams do contain the uplink primary beam, determining a secondary beam with a certain index in the plurality of uplink beams as the uplink beam for the PUCCH transmission; or 
when there is an uplink beam corresponding to a pre-configured or pre-agreed primary cell in the plurality of uplink beams, taking the uplink beam corresponding to the primary cell as the uplink beam for the PUCCH transmission; and when there is no uplink beam corresponding to the primary cell in the plurality of uplink beams, taking an uplink beam corresponding to a secondary cell as the uplink beam for the PUCCH transmission; and/or 
wherein selecting one from the plurality of downlink beams, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam, comprises: 
selecting one downlink beam according to pre-configured or pre-agreed downlink beam priorities, beam group priorities or cell priorities, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam; or 
when a PDCCH and/or PDSCH transmitted by using a downlink primary beam is received, determining the uplink beam for the PUCCH transmission according to the downlink primary beam, and/or, when the PDCCH and/or PDSCH transmission is received on a primary cell, determining the uplink beam for the PUCCH transmission according to a downlink beam corresponding to the primary cell; and when no PDCCH and/or PDSCH transmitted by using the downlink primary beam is received or when no PDCCH and/or PDSCH transmission is received on the primary cell, determining the uplink beam for the PUCCH transmission according to a downlink secondary beam with a certain index used by the received PDCCH and/or PDSCH transmission, and/or, determining the uplink beam for the PUCCH transmission according to a downlink beam corresponding to a secondary cell receiving the PDCCH and/or PDSCH transmission: wherein the downlink primary beam and the primary cell are pre-configured or pre-agreed; or 
when a PDCCH and/or PDSCH transmitted by using a downlink beam in a downlink primary beam group is received, determining an uplink primary beam corresponding to the primary beam group as the uplink beam for the PUCCH transmission, wherein the primary beam group and the uplink primary beam corresponding to the primary beam group are pre-configured or pre-defined: and when no PDCCH and/or PDSCH transmitted by using any downlink beam in the downlink primary beam group is received, if a PDCCH and/or PDSCH transmitted by using a downlink beam in a downlink secondary beam group is received, then determining an uplink secondary beam corresponding to the downlink secondary beam group as the uplink beam for the PUCCH transmission; and if there are a plurality of downlink secondary beam groups, then selecting one downlink secondary beam group in accordance with priorities of the downlink secondary beam groups or an order of the index of the downlink secondary beam groups.
However, in the same field of endeavor, John teaches, wherein selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission, comprises: 
selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission according to pre-configured or pre-agreed priorities of uplink beams or cells (John: [96], teaching BS preconfigures a criteria which the terminal uses to select a transmission beam, criteria being transmit power and threshold (i.e. pre-configured or pre-agreed priority). John’s teaching satisfies “OR” criteria of the claim), or 
when the plurality of uplink beams contain a pre-configured or pre-agreed uplink primary beam, determining the uplink primary beam as the uplink beam for the PUCCH transmission; and when the plurality of uplink beams do contain the uplink primary beam, determining a secondary beam with a certain index in the plurality of uplink beams as the uplink beam for the PUCCH transmission; or 
when there is an uplink beam corresponding to a pre-configured or pre-agreed primary cell in the plurality of uplink beams, taking the uplink beam corresponding to the primary cell as the uplink beam for the PUCCH transmission; and when there is no uplink beam corresponding to the primary cell in the plurality of uplink beams, taking an uplink beam corresponding to a secondary cell as the uplink beam for the PUCCH transmission; and/or 
wherein selecting one from the plurality of downlink beams, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam, comprises: 
selecting one downlink beam according to pre-configured or pre-agreed downlink beam priorities, beam group priorities or cell priorities, and determining the uplink beam for the PUCCH transmission according to the selected downlink beam; or 
when a PDCCH and/or PDSCH transmitted by using a downlink primary beam is received, determining the uplink beam for the PUCCH transmission according to the downlink primary beam, and/or, when the PDCCH and/or PDSCH transmission is received on a primary cell, determining the uplink beam for the PUCCH transmission according to a downlink beam corresponding to the primary cell; and when no PDCCH and/or PDSCH transmitted by using the downlink primary beam is received or when no PDCCH and/or PDSCH transmission is received on the primary cell, determining the uplink beam for the PUCCH transmission according to a downlink secondary beam with a certain index used by the received PDCCH and/or PDSCH transmission, and/or, determining the uplink beam for the PUCCH transmission according to a downlink beam corresponding to a secondary cell receiving the PDCCH and/or PDSCH transmission; wherein the downlink primary beam and the primary cell are pre-configured or pre-agreed; or 
when a PDCCH and/or PDSCH transmitted by using a downlink beam in a downlink primary beam group is received, determining an uplink primary beam corresponding to the primary beam group as the uplink beam for the PUCCH transmission, wherein the primary beam group and the uplink primary beam corresponding to the primary beam group are pre-configured or pre-defined: and when no PDCCH and/or PDSCH transmitted by using any downlink beam in the downlink primary beam group is received, if a PDCCH and/or PDSCH transmitted by using a downlink beam in a downlink secondary beam group is received, then determining an uplink secondary beam corresponding to the downlink secondary beam group as the uplink beam for the PUCCH transmission: and if there are a plurality of downlink secondary beam groups, then selecting one downlink secondary beam group in accordance with priorities of the downlink secondary beam groups or an order of the index of the downlink secondary beam groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1 and Choi’s method/UE/device to include that selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission, comprises selecting one from the plurality of uplink beams as the uplink beam for the PUCCH transmission according to pre-configured or pre-agreed priorities of uplink beams or cells.
This would have been obvious because it would motivate one of ordinary skill in the art to provide improvements in 5G NR technology by using enhanced method of selecting an uplink transmission beam based on a receive beam (John: [6], [8]).

Response to Arguments
Applicant’s arguments filed on 03/02/2022, with respect to the rejection of independent claim 1, have been fully considered but they are not persuasive. 
 	Applicant argues in Remarks: page 31, that “Applicant respectfully submits that, since the Tx beam can be determined just only based on the known Rx beam, and the solution of NPL-1 aims to determine the Tx beam for PUCCH transmission, there is no need to consider a downlink BPL including the Rx beam or a uplink BPL including the Tx beam. 
In fact, NPL-1 does not mention a BPL correspondence, and fails to disclose how to establish or determine a QCL between DL RS and UL RS, much less that determining the QCL relationship according to the BPL. 
As such, applicant respectfully submits that NPL-1 fails to disclose "determining a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to a downlink BPL corresponding to the received PDCCH and/or PDSCH" as required in new claim 1.
Thus, applicant respectfully submits that NPL-1 fails to disclose, teach or suggest the feature of "determining a QCL relationship between a DMRS port of the PUCCH and a port on resources of a first reference signal according to a downlink BPL corresponding to the received PDCCH and/or PDSCH, and performing the PUCCH transmission with the QCL relationship" as required in amended claim 1”.
	However, the examiner respectfully disagrees. NPL-1, while discussing in Ch 2.5 “Tx beam determination for PUCCH”, teaches that beam pair links (BPL) are configured and therefore, implies that DL Rx beam, used for obtaining UL Tx beam for PUCCH, is according to “downlink BPL”. 
Examiner further states that another reference (Ahn) teaches a couple of other alternate methods of claim 1, as outlined in the rejection above.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deenoo, U.S. Publication No. 20200374960 - METHODS AND SYSTEMS FOR BEAM RECOVERY AND MANAGEMENT.
John, U.S. U.S. Publication No. 20180278467 - BEAM FAILURE IDENTIFICATION AND RECOVERY TECHNIQUES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472